         Case 6:16-cv-00819-AA        Document 116      Filed 07/18/19     Page 1 of 4



Amanda M. Walkup, OSB 934508
awalkup@hershnerhunter.com
Alexandra P. Hilsher, OSB 114218
ahilsher@hershnerhunter.com
Hershner Hunter, LLP
180 East 11th Avenue
P.O. Box 1475
Eugene, OR 97440
Telephone: (541) 686-8511
Facsimile: (541) 344-2025

Of Attorneys for Defendants




                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      EUGENE DISTRICT



 CHIXAPKAID DONALD MICHAEL                                      Case No. 6:16-CV-00819-AA
 PAVEL;
                                                     Defendants University of Oregon,
                  Plaintiff,                         Doug Blandy, Penelope Daugherty and
                                                     Randy Kamphaus’s
         v.
                                                     BILL OF COSTS
 UNIVERSITY OF OREGON; DOUG
 BLANDY; PENELOPE DAUGHERTY;
 ANNIE BENTZ; RANDY KAMPHAUS;
 JULIET A. BAXTER; JANNE
 UNDERRINER; JASON YOUNKER; and
 BRIAN KLOPOTEK;

                  Defendants.


        Judgment and the Ninth Circuit Court of Appeals’ Mandate having been entered and

docketed in the above entitled action on July 17, 2019, in favor of Defendants University of

Oregon, Doug Blandy, Penelope Daugherty and Randy Kamphaus and against Plaintiff

Chixapkaid Donald Michael Pavel, the Clerk is requested to tax the following as costs:


Page 1 – DEFENDANTS’ BILL OF COSTS

{01834534.DOCX}
         Case 6:16-cv-00819-AA         Document 116        Filed 07/18/19     Page 2 of 4




        Fees of the Clerk                                                                     $0.00

        Fees for service of summons and subpoena (See Exhibit 1, attached)                   $65.00

        Fees for printed or electronically recorded transcripts necessarily obtained    $2,244.68
        for use in the case (See Exhibit 1, attached)

        Fees and disbursements for printing (See Exhibit 1, attached)                        $77.85

        Fees for witnesses                                                                    $0.00

        Fees for exemplification and the costs of making copies of any materials              $0.00
        where the copies are necessarily obtained for use in the case

        Docket fees under 28 U.S.C. 1923                                                      $0.00

        Costs as shown on Mandate of Court of Appeals                                       $156.60

        Compensation for court-appointment experts                                            $0.00

        Compensation of interpreters and costs of special interpretation services             $0.00
        under 28 U.S.C. 1828

                                                                             TOTAL      $2,544.13


                                           Declaration

       I declare under penalty of perjury that the foregoing costs are correct and were necessarily
incurred in this action and that the services for which fees have been charged were actually and
necessarily performed. A copy of this bill has been served on all parties in the following matter:
Electronic service.
        DATED: July 18, 2019.

                                              HERSHNER HUNTER, LLP


                                              By /s/ Amanda M. Walkup
                                                Amanda M. Walkup, OSB 934508
                                                awalkup@hershnerhunter.com
                                                Alexandra P. Hilsher, OSB 114218
                                                ahilsher@hershnerhunter.com
                                                Telephone: (541) 686-8511
                                                Facsimile: (541) 344-2025
                                                Of Attorneys for Defendants


Page 2 – DEFENDANTS’ BILL OF COSTS

{01834534.DOCX}
         Case 6:16-cv-00819-AA        Document 116      Filed 07/18/19     Page 3 of 4




                                       Taxation of Costs

        Costs are taxed in the amount of $                         and included in the judgment.


Date:                 , 2019.
                                                  Clerk of Court


                                                  By:
                                                        Deputy Clerk




Page 3 – DEFENDANTS’ BILL OF COSTS

{01834534.DOCX}
                   Case 6:16-cv-00819-AA    Document 116      Filed 07/18/19   Page 4 of 4




                                           EXHIBIT 1


Cost Report
University of Oregon / Pavel

Description                                Qty.   Amount                  Vendor
Photocopy Costs - Deposition Exhibits
(Pavel Depo #1)                             111      $16.65
Deposition Transcript and Reporter Fee
(Pavel Depo #1)                                   $1,270.32   CC Reporting & Videoconferencing

Photocopy Costs - Deposition Exhibits
(Pavel Depo #2 and #3)                      408      $61.20
Deposition Transcript and Reporter Fee
(Pavel Depo #2 and #3)                              $531.03   CC Reporting & Videoconferencing

Deposition Transcripts
(Blandy, Bonner, Daugherty Depos)                   $443.33   CC Reporting & Videoconferencing

Subpoena Service Fee                                 $65.00
                                                  $2,387.53




   {*01834659-1}                                                                       EXHIBIT 1
                                                                                      Page 1 of 1
